— Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered February 11, 2008. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the third degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed, and the matter is remitted to Supreme Court, Erie County, for proceedings pursuant to CPL 460.50 (5).
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of grand larceny in the third degree (Penal Law § 155.35). Defendant failed to preserve *1231for our review his contention that the plea was not knowingly, voluntarily or intelligently entered (see People v Smith, 48 AD3d 1171 [2008], lv denied 10 NY3d 964 [2008]), and this case does not fall within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662, 666 [1988]). Defendant also failed to preserve for our review his contention that Supreme Court did not afford him an opportunity to make a statement on his own behalf before the court sentenced him, as required by CPL 380.50 (1) (see People v Green, 54 NY2d 878, 880 [1981]; People v Ferguson [appeal No. 1], 299 AD2d 806 [2002], lv denied 99 NY2d 614 [2003]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Finally, the sentence is not unduly harsh or severe. Present — Hurlbutt, J.P, Martoche, Smith, Fahey and Peradotto, JJ.